DETAILED ACTION
Status of the claims
	Claims 1-5 and 13 are currently pending and are being examined on the merits herein.
Change of Examiner
	Applicant is hereby notified that the Examiner assigned to your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner IVAN A. GREENE (Art Unit 1619, (571)270-5868).

Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions. 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 06/11/2012, the filing date of the U.S. Provisional Application No. 61/658,117.

Objections
	claim 1 is object to for the following informalities:  the formula (I) recited in claim 1 includes a subscripted “r” for the chemical symbol “Zr” (i.e. the chemical symbol for zirconium).  Appropriate correction is required.

Rejections
Claim Rejections - 35 U.S.C. 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-5 and 13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites the limitation “A cation exchange composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I) in ZS-9 form where A is a sodium ion, hydronium ion or mixtures thereof […].” (lines 1-5). And further recites “wherein the composition is protonated” (line 15). Firstly, a hydronium ion (H3O+) and a proton (H+) are not the same (see definitions below). Applicants arguments state that “The term protonated reflects the replacement of some sodium ions with hydronium ions.” (p. 4, 2nd paragraph, lines 1-2). However, given that a proton is H+ and a hydronium ion is H3O+, and the species “A” in formula 1 is not H+ (i.e. a proton) what exactly the limitation “wherein the composition is protonate” means in the context of the claim. The examiner further cites the NPL document Stravos et al.1 (“Characterization of Structure and Function of ZS-9, a K+ Selective Ion Trap,” disclosing that “Ultimately it was decided that partial protonation (i.e., Na+-H+) would provide optimum composition.” (p. 3, lines 36-37). And that “The counter ions located within the micropore channels interactions are electrostatic in nature, i.e., ionic bonds.” “Detailed analysis of the structure reveals that the pore openings in the ZS-9 framework is composed of an asymmetrical seven-member ring (oxygen atoms are not considered in the count, [Fig. 4]). On average the size of the ZS-9 pore opening was estimated to be ~3 Å.” (p. 6, §Results, lines 8-14). And further that the “Ionic Diameter Å” of the hydronium ion (H3O+) is 5.6 for the “Hydrated Ionic Diameter Å” versus 2.3 for the “Unhydrated Ionic Diameter Å” (p. 4, Fig. 1). It remains unclear what exactly the variable “A” in formula (I) should be consider (i.e. a 3O+, or a proton - H+) because the claim states that the variable “A” is a hydronium ion (i.e. “A” is H3O+) and then states that the composition is protonated (i.e. “A” is H+). Appropriate clarification is required.

    PNG
    media_image1.png
    281
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    199
    568
    media_image2.png
    Greyscale

(definitions of “proton” and “hydronium ion” from Hawley’s Condensed Chemical Dictionary, 15th ed. (2007), Richard J. Lewis, Sr., pp. 669 (hydronium ion) and 1054 (proton)).
	Claim 1 is further considered indefinite because if the “A is a sodium ion” which is within the scope of the claims, then in is unclear what the limitation “wherein the composition is protonated” actually means. That is, it is unclear if this limitation is meant to require that the A variable from formula (I) is to be exclusively 
Response to Arguments:
	Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “The term protonated reflects the replacement of some sodium ions with hydronium ions. The claim has been amended to further nd paragraph), is acknowledged.
	In response the examiner argues that claim does not recite “partially protonated” (i.e. some of the sodium ions replaced with hydronium ions) but rather in the alternative claims the species “A” in formula (I) is “a sodium ion, hydronium ion or mixtures thereof” (claim 1, lines 5-6). Furthermore, Stravos et al. (cited above) clearly discloses that “On average the size of the ZS-9 pore opening was estimated to be ~3 Å.” (p. 6, §Results, lines 13-14). And the “Hydrated Ionic Diameter (Å)” of the hydronium ion is stated to be 5.6 Å where the “Unhdyrated Ionic Diameter (Å)” is 2.3. As pointed out above a hydronium ion (H3O+) and a proton (H+) are not the same. Stravos et al. further states that “Ultimately it was decided that partial protonation (i.e., Na+-H+) would provide optimum composition.” (p. 3, lines 36-37). The examiner suggest Applicants verify the “A” actually includes hydronium ions (i.e. H3O+) rather than protons (i.e. H+), in the claimed structure recited in formula (I). If “A” is actually a proton (i.e. H+), this should be explained for correction of the official record. If it is actually a hydronium ions (i.e. H3O+), then the recitation of “wherein the composition is protonated” should be amended to “wherein the composition is partially protonated” (claim 1, line 15), and the limitation “A is a sodium ion, hydronium ion or mixtures thereof” should be .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 
	Claims 1-3 and 13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEM (US 6,814,871; published November, 2004).

Applicants Claims
	Applicant claims a cation exchange composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I) in ZS-9 form where A is a sodium ion, hydronium ion or mixtures thereof, M is at least one framework metal, wherein the framework metal is hafnium (4+), tin (4+), niobium (5+), titanium (4+), cerium (4+), germanium (4+), praseodymium (4+), terbium (4+) or mixtures thereof, “p” has a value from about 1 to about 20, “x” has a value from 0 to less than 1, “n” has a value from about 0 to about 12, “y” has a value from 0 to about 12, “m” has a value from about 3 to about 36 and 1 ≤ n + y ≤ 12, wherein the composition is protonated and exhibits a volume weighted mean particle size between in a range of 5 and 20 micros wherein less than 10% of the particles have a size below 5 microns (instant claim 1).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
pMxZr1-xSinGeyOm or the corresponding titanium isomorph (abstract, see formula (I) and (II)). Variable A is an exchangeable cation and is selected from potassium, sodium, rubidium, cesium, calcium, magnesium, hydronium or a mixture thereof (col. 2, lines 26-28).  Formula (I) and (II) are further defined in col. 2, lines 21-43 and Formula (I) defined identical to instant Formula (I). When A is hydronium, the composition is protonated. 
	BEM teach that as synthesized the microporous silicate will contain some of the alkali metal templating agent in the pores, but that these cations are exchangeable and can be exchanged with alkali metal cations, alkaline earth cations, including magnesium, calcium, strontium and barium, or hydronium or mixtures thereof and that the particular cation or mixture thereof will depend on the particular use of the composition (col. 4, lines 46-65).  A particular example contains a mixture of Na+, Ca+ and H+.  A preferred cation exchange composition is the crystalline phase UZSi-9 (AKA ZS-9), (col. 5, lines 1-3, also Examples 4-8, see Sample B).  Example 4 was confirmed by powder XRD to be the UZSi-9 form.
	The UZSi-9 of Example 4 contains 16.72 wt. % Na2O, 51.98 wt. % SiO2, 30.93 wt. % ZrO2, LOI 10.8 wt. % which gives a formula of Na2.15ZrSi3.45O9.97•2.68H2O(col. 8, lines 44-58).  In example 5, 458 g of UZSi-9 of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 regarding overlapping and close ranges. Here, the specification has been studied regarding the particle size range and no evidence of criticality has been found. There are no unexpected properties for the claimed mean particle size between 5 and 20 microns wherein less than 10% have a size below 5 microns. The claimed particles 
	Specifically, regarding claim 3, BEM teach loading the cation exchange composition into a cation exchange column for use (col. 7, lines 17-29).
	Specifically, regarding claim 13 which recites wherein the particle size distribution is achieved through control of the reaction conditions such that particle screening and/or classification is unnecessary, the examiner notes that this is a product-by-process type claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the examiner notes that the phrase “the reaction conditions” is rather broad as the claims are directed to a composition comprising a zirconium silicate of ZS-9 form, the claims are not limited to a composition only containing a zirconium silicate of ZS-9 form. The open comprising language allows for the inclusion of additional components such as zirconyl acetate as an example. Thus “the reaction conditions” reasonably encompasses the slurry reaction of the ZS-9 with zirconyl acetate of Example 5, and reasonably 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as BEM clearly teaches how to make the compositions of formula (I). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1-5 and 13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BEM (US 6,814,871, as per applicant’s IDS) as applied to claims 1-3 and 13 and in further view of Clearfield et al. (Journal of Molecular Structure, 1998, 470, 207-213, as per Applicant’s IDS).
Applicants Claims

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	The teachings of BEM are set forth above. BEM exemplify cation exchange compositions comprising the all zirconium silicate, and the protonated form (note that A can be hydronium and see Example 5) and teach the all titanium isomorph, but also teach mixed zirconium/titanium silicates (see formulae (I) and (II) where x ranges from 0 to less than 1 and M can be titanium).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BEM is that BEM does not expressly teach a specific composition having a KEC greater than 3.0 meq/g of claim 4 or greater than 4.4 meq/g of claim 5.
	Clearfield et al. teach a series of potassium zirconium-titanium silicates of the general formula K2MSi3O9.H2O wherein M = Zr, Ti or a mixture thereof (abstract). The amount of titanium ranges from 0%, 12%, 25%, 37%, 50%, 75% and 100% (p. 208, second col.). All but the 100% Ti form fall within the scope of the instant 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have created the exemplified protonated zirconium silicates of BEM with some quantity of the smaller framework metal titanium (variable M) with the reasonable expectation that a silicate having greater affinity for smaller cations such as potassium would result (e.g. greater than 3.0 or 4.4 meq/g). One would have been motivated to do so as Clearfield et al. teaches that titanium-rich silicates have smaller channels which have a greater affinity for potassium over larger cations. One would have been motivated to do so depending on the cations one wishes to exchange. As taught by Clearfield et al. titanium silicate 
Response to Arguments:
	Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “The present claims differ from Bem by requiring a protonated composition and a lower mean particle size than what Bem discloses. The lack of protonation in Bem is self-evident. The hydrothermal reaction of Bem require a pH above 8, and Bem does not disclose reducing the pH after the reaction or protonating.” (p. 5, first full paragraph, lines 5-8), is acknowledged.
	In response the examiner argues that BEM clearly teaches that:

    PNG
    media_image3.png
    486
    668
    media_image3.png
    Greyscale

(col. 3). Applicants arguments make clear that “The term protonated reflects the replacement of some sodium ions with hydronium ions.” (p. 4, 2nd paragraph). And BEM clearly teaches “A” in formula (I), which is identical to formula (I) recited in rejected claim 1, includes sodium ion, hydronium ion and mixtures thereof. Therefore, BEM clearly suggest protonation based on Applicants own argument in column 3, lines 14-17 (cited above).
	Furthermore, BEM clearly teaches that “A” is an exchangeable cation such that one of ordinary skill would have clearly understood that “A” is an exchangeable ion. And it would have been within the ordinary level of skill in the art to which the invention pertains to perform an ion exchange (e.g. BEM, col. 2, lines 56-60: “Cation +, Ca+2 and H+ ions.” (col. 4, lines 63-65). Accordingly, Applicants argument directed at the protonated form is not convincing because it is not seen as a distinction over BEM.
	Applicants further argue that “The only bounded particulate range disclosed in Bem suggests a mean diameter above 20 microns.” (p. 5, last paragraph).
	BEM teaches 20-50 micron particles which share an endpoint with the claimed range and Example 5 (UZSi-9, or ZS-9 form), which is protonated, has particles smaller than 50 microns. Additionally, BEM clearly teaches Example 6 having “particles of about 250 to about 402 microns in diameter” (sample H-1) and that “One half of the H-1 sample was further crushed to provide a powder comprised of particles of less than 50 microns in diameter.” (col. 9, lines 15-17 & 21-23). The ion exchange disclosed in Table 2 (col 10) showing a slight improvement of sample H-2 over H-1. Thus, it appears base on the disclosure of the BEM reference one of .
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bortun et al. (“Synthesis, Characterization  and Ion Exchange Behavior of a Framework Potassium Titanium Trisilicate K2TiSi3O9·H2O and Its Protonated Phases,” 2000, American Chemical Society; Chemistry of materials Vol. 12, No. 2, pp. 294-305) is cited as teaching framework potassium titanium silicates (title, abstract) which are characterized as analogs of the potassium zirconium-titanium silicates of Clearfield et al. (relied, in addition to BEM, on for rejection of claims 4-5)(p. 295, col. 1, lines 8-11), and particularly teaching that “Potassium is the most preferred ion over the pH range 3-12. Its uptake starts at a pH of higher than 2 and increases to 1.3 mequiv/g with increase of the pH to 4. The uptake increases slowly with further increase of pH to 6, whereupon a large increase in uptake occurs at a relatively small pH change. Further exchange takes place in alkaline solution reaching the theoretically possible value of the ion exchange capacity (IEC), 5.3 mequiv/g at pH 9.” (p. 301, col. 1, lines 13-21).
	Claims 1-5 and 13 are pending and have been examined on the merits.
.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                 


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the information disclosure statement filed 08/24/2018, Citation No. 87.